         Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

PENNSYLVANIA HIGHER EDUCATION :
ASSISTANCE AGENCY,
     Plaintiff,


      vs.                                            3:18CV1114 (MPS)


JORGE L. PEREZ, COMMISSIONER OF
THE CONNECTICUT DEPT OF
BANKING, THE CONNECTICUT DEPT
OF BANKING, BETSY DEVOS,
SECRETARY OF THE U.S. DEP'T OF
EDUCATION, AND THE U.S. DEPT OF
EDUCATION.                                           NOVEMBER 20, 2019
     Defendants

                               THE STATE DEFENDANTS'
                  LOCAL RULE 56 (a) 1 STATEMENT OF UNDISPUTED FACTS

        The State Defendants submit the following material facts which are not in dispute and

therefore lack a genuine issue to be tried:

        1.   Pursuant to the William D. Ford Direct Loan Program, Title IV, Part D of the Higher

Education Act of 1965, as amended ( 11 HEA 11 ), 20 U.S.C. § 1087a et seq., the U.S. Department of

Education ("ED") makes loans directly to student borrowers who, in turn, repay the loans

directly to ED ("Direct Loans").

        2. Under 34 CFR 685.219, borrowers who work for a qualified employer and make 120

payments on their debt may seek loan forgiveness pursuant to the Public Service Loan

Forgiveness Program ( 11 PSLF 11 ).

        3. ED does not service Direct Loans and instead contracts with third-party servicers to

perform this function. (Amend. Complaint 111, 22); see also 20 U.S.C. § 1087f. The services

include the administration of borrower benefits such as PSLF. (Amend.Compl. 123).
        Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 2 of 13



       4.         Pennsylvania Higher Education Assistance Agency ("PHEAA") is a Pennsylvania

corporation and a third-party servicer. (Amend.Comp!. ,r,r 1, 12, 22, 24).

       5. In 2009, PHEAA was selected through a competitive process by ED to service federal

loans in accordance with a contract. (Amend.Comp!. ,r 24).

       6. The contract requires servicers to "maintain a full understanding of all federal and

state laws and regulations" and to "ensur[e] that all aspects of the service continue to remain in

compliance as changes occur." (Ex. A, p. 12; Document no. 1-1, p. 24).

       7. The contract also obligates PHEAA to comply with federal records management

requirements, among other things, which include safeguarding records covered by the Privacy

Act of 1974. (Document no. 1-1, p. 56).

       8. In 2015, Connecticut was the first state to pass legislation aimed at curbing unfair,

deceptive, and abusive student loan debt collection practices and requiring licensure of the loan

servicers. (Ex.   R,r 3); P.A. 15-162 (effective July 1, 2016) and codified at Conn. Gen. Stat.§§
36a-846 to 854.

       9. This statutory scheme seeks to protect consumers by prohibiting a student loan

servicer from employing a scheme to defraud or mislead student loan borrowers, engage in

deceptive acts or practices in connection with servicing loans, misapply loan payments, or

provide inaccurate information to credit bureaus, among other things. See § 36a-850.

        10. The statutory scheme also requires student loan servicers to comply with

all applicable federal laws and regulations relating to student loan servicing, including the Truth-

in-Lending Act, 15 U.S.C. § 1601 et seq. See§ 36a-853.




                                                   2
         Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 3 of 13



         11. In 2015, ED joined with the Consumer Financial Protection Bureau ("CFPB") and the

U.S. Department of Treasury in a "Joint Statement of Principles on Student Loan Servicing."

(Ex. B). In this joint statement, ED agreed that "[i]f servicers fall short and violate federal or

state consumer financial laws ... federal and state agencies [] and law enforcement officials

should have access to appropriate channels for recourse." (Ex. B, p. 57).

         12. On July 20, 2016, ED released a memorandum entitled "Policy Direction on Federal

Student Loan Servicing" (the so-called "Mitchell Memo"). (Ex. C).

         13. In the Mitchell Memo, ED directed that "[s]ervicing contractors should comply with

federal and state law, taking any necessary steps to support oversight by federal or state agencies,

regulators, or law enforcement officials." (Id., p. 95).

         14. In October of 2017, the CFPB noted in its annual report that "[c]onsumers benefit

when the student loan industry is subject to coordinated oversight by regulators at both the

federal and state levels." (Ex. D, p. 173).

         15. On May 1, 2017, PHEAA applied for a license from Connecticut DOB to act as a

student loan servicer in Connecticut in accordance with Conn. Gen. Stat.§ 36a-847(b) (Amend.

Compl.   ~   30; Ex. R ~ 4).

         16. On June 30, 2017, Connecticut DOB approved PHEAA's application. (Amend.

Compl.   ~   30; Ex. R ~ 4). PHEAA is subject to Connecticut DOB examinations and

investigations pursuant to Conn. Gen. Stat. §§ 36a-17 and 851. (Ex. R ~ 4)

         17. In the interest of consumer protection, on November 3, 2017, Connecticut DOB

notified PHEAA via email that it would be conducting a limited scope examination and

requested records pertaining to its servicing of student loans by way of questionnaire. (Ex. R~5;

Ex. E, p. 178; Amend.Compl.     ~~   32, 33).



                                                   3
        Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 4 of 13



        18. Connecticut DOB's questionnaire sought PHEAA's address and contact

information, a management chart, a summary of how PHEAA administers consumer complaints,

and a list of student loan debtor complaints - to include the complainant's name, address, account

number, complaint summary and resolution. (Ex. E, p. 180-184; Amend.Comp!., 34).

        19. Connecticut DOB's questionnaire also sought a list oflitigation filed against

consumers, to include the name, address, and account number of the debtor, a brief summary of

the complaint, the disposition, the amount of any judgment, as well as copies of any external

audits within the past year, and a list of payments collected for the previous year. (Ex. E, p. 185-

187).

        20. Connecticut DOB's questionnaire further sought, with respect to PSLF program: (a)

the number of student loan borrowers and their respective loan balances as well as (b) the

number of borrowers that were in forbearance at the time they were placed in PSLF with $0

payments. (Ex. E, p. 188). With respect to each of these groups, the request sought the number

of new PSLF applications approved and denied as well as the number of PSLF applications

deemed incomplete. (Ex. E, p. 189). It also sought the number of recertification applications

received, approved, and denied. (Id.)

        21. On November 7, 2017, PHEAA acknowledged the request and sought clarification of

it's the scope. (Ex. E, p. 178; Amend. Compl., 35).

        22. On November 7, 2017, Connecticut DOB responded by limiting the request for

borrower complaints to:

        [A] list of CT complaints either filed directly with you, through the
        U.S. Dept of Education, CFPB or any other entity starting 1/17 through
        October 31, 2017 regarding PSLF transfers. List should contain the




                                                  4
         Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 5 of 13



         name, nature of complaint (excessive processing time, denials, etc.), date
         of complaint and date of resolution. If any of the complaints are coded,
         please provide the codes to us.

(Ex. E, p. 177; Amend.Compl.         ,r 36).
         23. On November 9, 2017, PHEAA notified Connecticut DOB that ED had instructed

PHEAA not to release any data or documentation related to PSLF. (Ex. F, p. 191; Amend.

Compl.   ,r,r 37, 39; Ex. R ,r 6).   PHEAA referred Connecticut DOB to Ms. Soo Kang and Ms.

Karen Mahon at ED for "any concerns or comments." (Id.)

         24. In response, Connecticut DOB repeatedly attempted to contact Ms. Kang and Ms.

Mahon via email and voicemail but to no avail. (Ex. G, p. 193; Ex. R ,r 6).

         25. On December 18, 2017, Connecticut DOB notified PHEAA of the failure of ED to

respond and asserted that Connecticut DOB "would no longer initiate communications to [ED]

on your behalf." (Ex. G, p. 193; Ex. R ,r 7). Connecticut DOB also advised PHEAA that:

         As a licensee with the Department, PHEAA must adhere to Connecticut's
         statutory requirements governing student loan servicers. Such requirements
         include, but are not limited to, providing unrestricted access to records in
         connection with an examination or investigation pursuant to Section 36a-17
         and 36a-851 of the Connecticut General Statutes. Unrestricted access to
         servicing records of Connecticut student loan borrowers is of utmost importance
         to the ability of this Department to effectively supervise its student loan servicer
         licensees and perform its statutory mandates.

(Ex. G, p. 193; Ex. R ,r 7). Connecticut DOB then gave PHEAA until January 5, 2018 to comply

with the request for records. (Id.)

         26.     On December 22, 2017, PHEAA informed Connecticut DOB that it would "assist

in coordinating communication between [Connecticut DOB] and [ED]." (Ex. G, p. 192; Ex. R ,r

8).

         27.     On December 27, 2017, ED issued a memorandum to PHEAA entitled,

"Ownership and Access to U.S. Department of Education Records and Data." (Ex. H, p. 199).


                                                    5
        Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 6 of 13



In this document, ED explained that it maintained federal student loan records within a System

of Records (SORN) protected by the Privacy Act, 5 U.S.C. § 552a, that it owned these records,

and that "any request from any third party for [ED] records to which a contractor has access must

be made directly to [ED], where it will be evaluated for compliance with the requirements of the

Privacy Act, unless the contract has specifically provided otherwise." (Id.) The memorandum

referenced the procedures for submitting Privacy Act requests to ED and provided a citation for a

compilation of SORNs. (Ex. H, p. 200).

       28.     On December 28, 2017, PHEAA requested from Connecticut DOB an extension

to January 12, 2018 for compliance with its request for records. (Ex. H, p. 194; Ex. R ,r 9).

       29.     On January 11, 2018, PHEAA mailed information responsive to part of

Connecticut DOB's questionnaire and withheld "responsive documents [or] data that are specific

to [Federal Student Aid]." (Ex. Ip. 201; Amend. Compl.     ,r 43; Ex. R ,r 10).
       30.     The information PHEAA withheld included documents and data concerning

consumer debtor complaints and payments. (Ex. I, p. 207; Ex. R ,r 10).

       31.     On January 11, 2018, Connecticut DOB participated in a call with ED. (Ex. R ,r

11). During the call, Connecticut DOB requested access to the withheld records and ED

recommended that Connecticut DOB employ a procedure similar to that used to review federal

student loan records during examinations of consumer collection agencies and send a letter

directly to ED. (Ex. R ,r 11; Ex. I, p. 201). ED indicated that the written request would be

reviewed promptly. (Ex. R ,r 11).

       32.      On January 12, 2018, Connecticut DOB sent a letter directly to ED requesting

access to records pertaining to student loans and, in particular, all records maintained by PHEAA

in its servicing of student loans to include correspondence, agreements, notes, payment ledgers,



                                                 6
        Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 7 of 13



audio, magnetic and electronic recordings, and computer printouts and software. (Ex. J, p. 216-

217; Amend. Compl.    ,r,r 41, 44; Ex. R ,r 12).
       33.     In the January 12, 2018 letter, Connecticut DOB informed ED that it was

"conducting this examination to verify PHEAA's compliance with applicable statutory and

regulatory requirements pertaining to its student loan servicing activities in Connecticut" and

consequently, access appeared to be "a routine use contemplated by [ED] pursuant to paragraph

l(r) of its System of Records Notice [SORN] Number 18-11-16, entitled 'Common Services for

Borrowers [81 Fed. Reg. 171 (Sep. 2, 2016)]." (Ex. J, p. 216-217; Amend. Compl.        ,r,r 41, 44; Ex.
R ,r 12). In addition, Connecticut DOB noted that information obtained during the course of the

examination "is considered confidential and protected from disclosure pursuant to Section 36a-

21 of the Connecticut General Statutes." (Ex. J, p. 216-217; Ex. R ,r 12).

       34. In accordance with the SORN, ED expressly authorizes the disclosure of Privacy Act

information to government entities at the federal, state, local or tribal levels regarding the

practices of ED contractors who have been provided with access to the Common Services for

Borrowers ("CSB") system so long as the receiving entity maintains Privacy Act safeguards to

protect the security and confidentiality of the disclosed records. See SORN 18-11-16, Routine

use no. (1) (r). 81 Fed. Reg. 60683, 60687 (Sept. 2, 2016) (Ex. K, p. 222). ED contractors

include federal loan servicers, with disclosure authorized to permit state and local entities to

verify a contractor's compliance with debt collection, financial, and other applicable statutory,

regulatory, or local requirements. (Id.)

       35. ED refused to authorize access even though it had granted access in the past and

instead asked Connecticut DOB to identify how its request for access comports with the purposes

enumerated in SORN 18-11-16. (Ex. J, p. 214; Ex. R ,r 13).



                                                   7
        Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 8 of 13



       36. In a January 24, 2018 email, Connecticut DOB explained to ED that access was

necessary for the examination of PHEAA and consistent with several different purposes

identified in the SORN, to wit:

       (5) To make, service, collect, assign, adjust, transfer, refer, or discharge a loan or collect
       a grant obligation;

       (7) To investigate possible fraud or abuse or verify compliance with program
       regulations;

       (11) To ensure that program requirements are met by educational and financial
       institutions, Federal Loan Servicers, the Federal Perkins Loan Servicer, PCAs, and
       guaranty agencies; and

       (14) To investigate complaints, update information, or correct errors contained in
       Department records.

(Ex. J, p. 214; Ex. R ,i 13). Connecticut DOB further stated that the examination of PHEAA was

integral to PHEAA's continued ability to service such loans in Connecticut and was part of a

process to investigate consumer complaints and ensure that PHEAA complied with applicable

requirements and regulations. (Ex. J, p.214; Ex. R ,i 13).

       37. On March 12, 2018, ED published informal guidance in the Federal Register entitled,

Federal Preemption and State Regulation of the Department of Education's Federal Student Loan

Programs and Federal Loan Servicers, 83 Fed. Reg. 10619 (Mar. 12, 2018) ("ED's Preemption

Notice") (Ex. M, p. 243).

       38. In ED's Preemption Notice, ED proclaimed that state statutes purporting to regulate

federal student loan servicing are preempted by the HEA and its implementing regulations. (Ex.

M, p. 243). Specifically, ED opined that state laws covering the Direct Loan Program are

preempted to the extent they require state licensing of federal loan servicers. (Id.) ED also

surmised that there are "[s]ome state servicing laws ... that create additional conflicts with

Federal law, to include those that impose deadlines for responding to borrower inquiries and


                                                  8
        Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 9 of 13



require specific procedures to resolve borrower disputes." (Id.) In ED's view, the "interposition

of State-law requirements may conflict with legal, regulatory, and contractual requirements, and

may skew the balance the Department has sought in calibrating its enforcement decisions to the

objectives of the program." (Id.)

        39. ED also claimed in its Preemption Notice that state servicing laws "may undermine

Congress's goal of saving taxpayer dollars in the administration of the Direct Loan Program

[through the imposition of data disclosure requirements, among others] that will increase the cost

of student loan servicing, perhaps exceeding the amount a servicer receives on a per loan basis

under its contract with the Department, and certainly distorting the balance the Department has

sought to achieve between costs to servicers and taxpayers, and the benefits of services delivered

to borrowers." (Ex. M, p. 244-45).

        40. ED also speculated in the Preemption Notice that state laws which go beyond federal

law in restricting the collection activities of servicers may impede loan repayment, and varying

requirements from 50 different states, to include licensing fees and other costs, benefit the states

at the expense of the federal taxpayer, and would significantly undermine the purpose of the

Direct Loan Program in establishing a uniform lending program at the federal level. (Ex. M, p.

245).

        41. In the past, the United States has explicitly rejected the notion that the HEA preempts

state laws. Specifically, in 2015, the United States filed a Statement oflnterest in the matter,

Sanchez v. ASA College, Inc., No. 14-5006, 2015 WL 3540836 (S.D.N.Y. June 5, 2015), stating:

        Nothing in the HEA or its legislative history even suggests that the HEA
        should be read to preempt or displace state or federal laws. Nor is there anything
        in the HEA or the regulations promulgated thereunder to evince any intent of




                                                  9
        Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 10 of 13



        Congress or [the DOED] that the HEA or its regulations establish an exclusive
        administrative review process of student claims brought under state or federal
        law, even if the conduct alleged may separately constitute an HEA violation.

(Ex. S, CMECF pp. 8-9).

        42. After January 24, 2018, Connecticut DOB abandoned further dealings with ED. (Ex.

L, p. 237; Amend. Compl. ,i 46; Ex. R ,i 14).

        43. On March 21, 2018, reached out to PHEAA to convey its "concerns related to [its

planned] examination and provide PHEAA with an opportunity to show compliance with all

lawful requirements for the retention of its student loan service license in Connecticut ... " (Ex.

L, p. 237; Amend. Compl. ,i 46; Ex. R ,i 14). Connecticut DOB asked PHEAA to respond no

later than April 4, 2018. (Ex. L, p. 240). Connecticut DOB advised PHEAA that if "no written

response is received by that date or if the Commissioner finds any such response to be

insufficient, the Commissioner may issue administrative action against [PHEAA's] license."

(Id.)

        44. On March 26, 2018, ED formally denied Connecticut DOB's January 12, 2018

request for records. (Ex. M).

        45.    In a March 26, 2018 letter, ED first explained without legal basis that PHEAA

could not provide access to the records because the records belonged to ED and not PHEAA.

(Ex. M, p. 241) (citing ED's Privacy Act Memorandum)). ED then asserted that the records

were not disclosable under the Privacy Act because Connecticut DOB failed to come forward

with an acceptable "routine use" for disclosure under the SORN, Common Services for

Borrowers (CSB) (18-11-16). (Id.) While Connecticut DOB maintained disclosure was

authorized under CSB routine use section (1) (r) -    which allows for disclosure to states

regarding the practice of ED contractors - ED rejected this position, maintaining that "State



                                                 10
        Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 11 of 13



laws regulating Direct Loan servicing are preempted by Federal Law." (Ex. M, p. 241 ). In

support of this position, ED cited to its own March 12, 2018 Preemption Notice. (Id.) ED further

stated even if it "determined that [state law] was an 'applicable statutory requirement"' -

Connecticut DOB nevertheless failed to indicate how the request was compatible with the

purposes identified in the SORN. (Ex. M, p. 242).

        46. In stating that Connecticut DOB failed to indicate how the request was compatible

with the purposes outlined in the SORN, ED ignored Connecticut DOB's January 24, 2018 email

explaining how its request was compatible with the purposes identified in the SORN. (Ex. J, p.

214).

        47. On April 2, 2018, ED sent a letter to PHEAA in reference to Connecticut DOB's

March 21, 2018 records request. (Ex. N). ED advised PHEAA that in accordance with their

contract, ED owned the requested records and instructed PHEAA that it was prohibited from

releasing them. (Id.) In addition, ED advised PHEAA that with respect to Connecticut's warning

about revoking PHEAA's license to service federal loans for failure to disclose records, a state

agency does not have the authority to prohibit PHEAA from servicing federal student loans when

the federal government has specifically authorized it to do so. (Id.)

        48. On February 12, 2019, ED's Inspector General published a report on loan servicer

compliance with federal law assessed as of September 2017. See U.S. Department of Education

Office oflnspector General, ED-OIG/A05O0008, Federal Student Aid: Additional Actions

Needed to Mitigate the Risk of Servicer Noncompliance with Requirements for Servicing

Federally Held Student Loans, (Feb. 12, 2019, Reissued with Corrections, March 5, 2019) (Ex.

A).




                                                 11
        Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 12 of 13



        49. In ED's report, the Inspector General noted that "oversight activities regularly

identified instances of servicers not servicing federally held student loans in accordance with

Federal requirements." (Ex. A, p. 8). It also noted the Department "rarely used available contract

accountability provisions to hold servicers accountable for instances of noncompliance" and "did

not provide servicers with an incentive to take actions to mitigate the risk of continued servicer

noncompliance that could harm students." Id. The Inspector General found that these failures

can result in "increased interest or repayment costs incurred by borrowers, the missed

opportunity for more borrowers to take advantage of certain repayment programs, negative

effects on borrowers' credit ratings, and an increased likelihood of delinquency or even default."

(Id. at 25).

                                                      Respectfully submitted,

                                                      DEFENDANTS,

                                                      JORGE L. PEREZ,
                                                      COMMISSIONER OF
                                                      THE CONNECTICUT DEP'T
                                                      OF BANKING, AND THE
                                                      CONNECTICUT DEP'T OF BANKING

                                                      WILLIAM TONG
                                                      ATTORNEY GENERAL

                                                      Joseph Chambers (ct26948)
                                                      Assistant Attorney General
                                                      Finance Dep't Head

                                              BY:     /s/ James W. Caley
                                                      James W. Caley (ctl6768)
                                                      Assistant Attorney General
                                                      John Langmaid (ct29770)
                                                      Assistant Attorney General
                                                      55 Elm Street
                                                      P.O. Box 120
                                                      Hartford, CT 06141-0120
                                                      Federal Bar No. ct16768
                                                      james.caley@ct.gov
                                                      Tel: (860) 808-5461
                                                      Fax: (860) 772-1709

                                                 12
        Case 3:18-cv-01114-MPS Document 64-1 Filed 11/20/19 Page 13 of 13




                                         CERTIFICATION

        I hereby certify that on November 20, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court's electroni.c filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the court's CM/ECF System.


                                                Isl James W. Caley
                                                James W. Caley
                                                Assistant Attorney General




                                                  13
